252 S.W.3d 216 (2008)
Reginald C. BAILEY, Appellant,
v.
The BOARD OF TRUSTEES OF The FIREMEN'S RETIREMENT SYSTEM OF The CITY OF ST. LOUIS, Respondent.
No. ED 89344.
Missouri Court of Appeals, Eastern District, Division Three.
April 1, 2008.
Motion for Rehearing and/or Transfer Denied May 7, 2008.
Daniel J. Gauthier, Eric A. Ruttencutter, Clayton, MO, for Appellant.
Patricia A. Hageman, City Counselor, Paul R. Diekhoff, Mark Lawson, Assistant
City Counselors, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 7, 2008.

ORDER
PER CURIAM.
Reginald C. Bailey ("Employee") appeals the judgment of the circuit court dismissing his petition for review of the Board of Trustees of the Firemen's Retirement System's disability benefits decision on the grounds that it lacked jurisdiction because Employee's petition was untimely. We find no error in the circuit court's determination.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).